Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered June 18, 2003. The judgment convicted defendant, upon a jury verdict, of grand larceny in the fourth degree and four violations of the Vehicle and Traffic Law.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of, inter alia, grand larceny in the fourth degree (Penal Law § 155.30 [1]). We reject the contention of defendant that Supreme Court erred in denying his challenge for cause to a prospective juror who had previously been *886employed as a law enforcement officer. The statement of the prospective juror regarding his evaluation of police testimony did not indicate that he possessed “a state of mind that [was] likely to preclude him from rendering an impartial verdict” (CPL 270.20 [1] [b]; see People v De La Cruz, 223 AD2d 472, 473 [1996], lv denied 88 NY2d 846 [1996]). In any event, even if the initial statements of the prospective juror raised a serious doubt regarding his ability to be impartial, we conclude that the prospective juror ultimately stated unequivocally that he could be fair (see People v Chambers, 97 NY2d 417, 419 [2002]). We reject the further contention of defendant that the verdict finding him guilty of grand larceny is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Fine, JJ.